DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.
Status of Claims
Claims 1, 6 – 9, 14, 17 – 18, 21 and 24 – 28 are pending. Claims 2 – 5, 10 – 13, 15 – 16 and 19 - 20 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8 – 9, 14, 17, 21  and 26 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. Patent Publication 2018/0070790 A1) in view of Buss (U.S. Patent Publication No. 2018/0110385 A1), Thomas (U.S. Patent No. 7,870,639 B2) and Gavney, Jr. (U.S. Patent Publication No. 2007/0074361 A1).
Regarding Independent Claim 1, Weaver teaches a detailing tool (Fig. 1) comprising: a tool head (Annotated Fig. 3) having a front side (first arcuate projection, 58) and a rear side (second arcuate projection, 59) spaced apart from the front side (Fig. 3) across a width of the tool head (Annotated Fig. 3), the tool head (Annotated Fig. 3) having a first end (Annotated Fig. 3) and a second end (Annotated Fig. 3) spaced apart from the first end across a length (L1; Annotated Fig. 3) of the tool head (Annotated Fig. 3) defining a cavity (40); a flexible blade member (foam blade, 85); and a retaining member (channel structure, 90) having a straight forward facing surface (front portion of u-shaped channel, 90; Fig., 6) and a straight rearward facing surface (rear portion of u-shaped channel, 90; Fig., 6) spaced from the straight forward facing surface across a width of the retaining member (90; Fig. 6), the straight forward facing surface (front portion of u-shaped channel, 90; Fig., 6) matching and conforming to the front side of the tool head (Annotated Fig. 3), the straight rearward facing surface (rear portion of u-shaped channel, 90; Fig. 6) matching and conforming to the rear side of the tool head (Annotated Fig. 6), the retaining member (90) being adapted and configured to releasably connect with the tool head at the first end of the tool head and the second end of the tool head (via posts, 70; Annotated Fig. 3; Paragraphs [0025], [0033]) and releasably secure the flexible blade member (85) to the tool head (Annotated Fig. 3); wherein the flexible blade member (85) is sufficiently flexible such that when the flexible blade member (85) is flexed and releasably secured to the tool head (Annotated Fig. 3) with the retaining member (90), the flexible blade member (85) forms first (85a) and second blades (85b; Annotated Fig. 6) projecting from the tool head (Annotated Fig. 6) and extending along a direction  corresponding to the length of the tool head (Annotated Fig. 6) with the first blade (85a; Annotated Fig. 6) spaced apart from the second blade (85b; 

    PNG
    media_image1.png
    521
    960
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    540
    917
    media_image2.png
    Greyscale

Weaver does not explicitly teach the flexible blade member is flexed around the retaining member, with the retaining member disposed between the first and second blades and spacing apart the first and second bladed in the direction corresponding to the width of the tool head.
Buss, however teaches the flexible blade member (50) is flexed around the retaining member (54), with the retaining member (54) disposed between the first (100a)  and second (100b) blades and spacing apart the first (100a) and second (100b) bladed in the direction corresponding to the width of the tool head (18; Fig. 6A and Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weaver to explicitly teach the flexible blade member is flexed around the retaining member, with the retaining member disposed between the first and second blades and spacing apart the first and second bladed in the direction corresponding to the width of the tool head, as taught by Buss, to provide a device with the capability of individually replacing components as they are worn, thus saving costs in manufacturing whole units.
Weaver, further, does not teach the tool head having first and second end walls, the first and second end walls being orthogonal to the front and rear sides, the front side, rear side, first end wall, and second end wall defining a cavity in the tool head, wherein the flexible blade comprising polyurethane 
Thomas, however, teaches the tool head (1; Fig. 1) having first and second end walls (Annotated Fig. 2), the first and second end walls (Annotated Fig. 2) being orthogonal to the front and rear sides (Annotated Fig. 1), the front side, rear side, first end wall, and second end wall (Annotated Fig. 2) defining a cavity in the tool head (1; Fig. 2).

    PNG
    media_image3.png
    633
    610
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolhead of Weaver to further include the tool head having first and second end walls, the first and second end walls being orthogonal to the front and rear sides, the front side, rear side, first end wall, and second end wall defining a cavity in the tool head, as taught by 
Gavney further teaches the flexible blade member (315) comprises polyurethane (Paragraph [0048]), having a Shore hardness of between 46 and 54 on the Shore A durometer scale (Paragraph [0013]), the flexible blade member having a thickness of between about two millimeters and about four millimeters (Paragraph [0013]).  

    PNG
    media_image4.png
    391
    494
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolhead of Weaver to further include the flexible blade member has a Shore hardness of between 46 and 54 on the Shore A durometer scale, as taught by Gavney, to provide a device that is relatively cheap to produce but also sturdy, thus providing a cost effective yet efficient cleaning device.
Regarding Claim 6, Weaver, as modified, teaches the detailing tool further comprising a plurality of guide posts (70, 125) extending downwardly from the tool head (Annotated Fig. 3) within the cavity (40; in an assembled state, the posts are secured into the tool head using fastening structures, 100, thus the posts would extend downwardly from the tool head as shown in Fig. 1).  
Regarding Claim 8, Weaver, as modified, teaches the detailing tool wherein the flexible blade member (85) comprises a plurality of aligning holes adapted and configured to receive the plurality of guide posts (Paragraph [0034]).  
Regarding Claim 9, Weaver, as modified, teaches the detailing tool wherein the plurality of aligning holes of the flexible blade member (85) extends across a center  (127) of the flexible blade member (85; Paragraph [0034]).  
Regarding Independent Claim 14, Weaver teaches a detailing tool (Fig. 1) comprising: a tool head (Annotated Fig. 3) having a front side (58) and a rear side (59) spaced apart from the front side across a width of the tool head (Annotated Fig. 3), the tool head (Annotated Fig. 3) having a first end (Annotated Fig. 3) and a second end  (Annotated Fig. 3) spaced apart from the first end across a length of the tool head (Annotated Fig. 3); first (85a) and second (85b) flexible blades (Annotated Fig. 3) projecting from the tool head (Annotated Fig. 3) and extending along a direction (Annotated Fig. 6) corresponding to the length of the tool head (Annotated Fig. 6) with the first flexible blade (85a) spaced apart from the second flexible blade (85b) along a direction corresponding to the width of the tool head (Annotated Fig. 6), the first blade (85a) being integral with second blade (85b; Annotated Fig. 6); a retaining member (90) having a straight forward facing surface (front portion of u-shaped channel, 90; Fig., 3) and a straight rearward facing surface (rear portion of u-shaped channel, 90; Fig., 3) spaced from the straight forward facing surface across a width of the retaining member (90; Fig. 3), the straight forward facing surface (front portion of u-shaped channel, 90; Fig., 3) matching and conforming to the front side of the tool head (Annotated Fig. 3), the straight rearward facing surface (rear portion of u-shaped channel, 90; Fig., 3) matching and conforming to the rear side of the tool head (Annotated Fig. 3) releasably connectable with the first end of the tool head (Annotated Fig. 3) and the second end of the tool head and releasably securing the first (85a) and second blades (85b) to the tool head (Annotated Fig. 3; Paragraphs [0025], [0033]) in a manner where the straight forward facing surface (front portion of u-shaped channel, 90; Fig., 6) of the retaining member (90) abuts the first blade (85a) against the front side of the tool head (Annotated Fig. 6) along the length of the tool head (Annotated Fig. 3), and the straight rearward facing surface (rear portion of u-shaped channel, 90; Fig., 6) of the retaining member (90) abuts the second blade (85b) against the rear side of the tool head along the length of the tool head (Annotated Fig. 6).   
Weaver does not explicitly teach the first and second flexible blade member with the retaining member between the first and second blades and spacing apart the first and second flexible blades such that the first and second flexible blades project from the tool head with a gap there between.
Buss, however teaches the first (110a) and second (110b) flexible blade member with the retaining member (54) between the first (110a) and second (110b) blades and spacing apart the first and 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weaver to explicitly teach the first and second flexible blade member with the retaining member between the first and second blades and spacing apart the first and second flexible blades such that the first and second flexible blades project from the tool head with a gap there between, as taught by Buss, to provide a device with the capability of individually replacing components as they are worn, thus saving costs in manufacturing whole units.
Weaver, further, does not teach the tool head having first and second end walls, the first and second end walls being orthogonal to the front and rear sides, the front side, rear side, first end wall, and second end wall defining a cavity in the tool head, wherein the flexible blade comprising polyurethane having a Shore hardness of between 46 and 54 on the Shore A durometer scale, the flexible blade member having a thickness of between about two millimeters and about four millimeters.
Thomas, however, teaches the tool head (1; Fig. 1) having first and second end walls (Annotated Fig. 2), the first and second end walls (Annotated Fig. 2) being orthogonal to the front and rear sides (Annotated Fig. 1), the front side, rear side, first end wall, and second end wall (Annotated Fig. 2) defining a cavity in the tool head (1; Fig. 2).

    PNG
    media_image3.png
    633
    610
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolhead of Weaver to further include the tool head having first and second end walls, the first and second end walls being orthogonal to the front and rear sides, the front side, rear side, first end wall, and second end wall defining a cavity in the tool head, as taught by Thomas, to provide a device that is relatively cheap to produce but also sturdy, thus providing a cost effective yet efficient cleaning device.
Gavney further teaches the flexible blade member (315) comprises polyurethane (Paragraph [0048]), having a Shore hardness of between 46 and 54 on the Shore A durometer scale (Paragraph [0013]), the flexible blade member having a thickness of between about two millimeters and about four millimeters (Paragraph [0013]).  

    PNG
    media_image4.png
    391
    494
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolhead of Weaver to further include the flexible blade member has a Shore hardness of between 46 and 54 on the Shore A durometer scale, as taught by Gavney, to provide a device that is relatively cheap to produce but also sturdy, thus providing a cost effective yet efficient cleaning device.
Regarding Claim 17, Weaver, as modified, teaches the detailing tool further comprising a plurality of guide posts (70, 125) extending downwardly from the tool head (Annotated Fig. 3) within the cavity (40; in an assembled state, the posts are secured into the tool head using fastening structures, 100, thus the posts would extend downwardly from the tool head as shown in Fig. 1)
Regarding Independent Claim 21, Weaver teaches a method comprising: providing a tool head (Annotated Fig. 3) having a front side (Annotated Fig. 3) and a rear side (Annotated Fig. 3) spaced apart from the front side across a width of the tool head (Annotated Fig. 3), the tool head having a first end (Annotated Fig. 3) and a second end (Annotated Fig. 3) spaced apart from the first end across a length (L1; Fig. 1) of the tool head (Annotated Fig. 3); providing a flexible blade member (85); providing a retaining member (90) having a straight forward facing surface (front portion of u-shaped channel, 90; Fig., 6) and a straight rearward facing surface (rear portion of u-shaped channel, 90; Fig., 6) spaced from the straight forward facing surface across a width of the retaining member (90; Fig. 6), the straight forward facing surface (front portion of u-shaped channel, 90; Fig., 6) matching and conforming to the front side of the tool head (Annotated Fig. 3), the straight rearward facing surface (rear portion of u-shaped channel, 90; Fig. 6) matching and conforming to the rear side of the tool head (Annotated Fig. 6), the retaining member (90) adapted and configured to releasably connect with the tool head (Annotated Fig. 3) and releasably secure the flexible blade member (85) to the tool head (Annotated Fig. 3); and releasably 
Weaver does not explicitly teach the retaining member, with the retaining member disposed between the first and second blades and spacing apart the first and second bladed in the direction corresponding to the width of the tool head.
Buss, however teaches the retaining member (54), with the retaining member (54) disposed between the first (100a)  and second (100b) blades and spacing apart the first (100a) and second (100b) bladed in the direction corresponding to the width of the tool head (18; Fig. 6A and Fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weaver to explicitly teach the retaining member disposed between the first and second blades and spacing apart the first and second bladed in the direction corresponding to the width of the tool head, as taught by Buss, to provide a device with the capability of individually replacing components as they are worn, thus saving costs in manufacturing whole units.
Weaver, further, does not teach the tool head having first and second end walls, the first and second end walls being orthogonal to the front and rear sides, the front side, rear side, first end wall, and second end wall defining a cavity in the tool head, wherein the flexible blade comprising polyurethane having a Shore hardness of between 46 and 54 on the Shore A durometer scale, the flexible blade member having a thickness of between about two millimeters and about four millimeters.


    PNG
    media_image3.png
    633
    610
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolhead of Weaver to further include the tool head having first and second end walls, the first and second end walls being orthogonal to the front and rear sides, the front side, rear side, first end wall, and second end wall defining a cavity in the tool head, as taught by Thomas, to provide a device that is relatively cheap to produce but also sturdy, thus providing a cost effective yet efficient cleaning device.


    PNG
    media_image4.png
    391
    494
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolhead of Weaver to further include the flexible blade member has a Shore hardness of between 46 and 54 on the Shore A durometer scale, as taught by Gavney, to provide a device that is relatively cheap to produce but also sturdy, thus providing a cost effective yet efficient cleaning device.
Regarding Claim 26, Weaver teaches all of the elements of claim 21 as discussed above.
Weaver does not explicitly teach the method further comprising: providing a further flexible blade member; removing the flexible blade from the tool head by removing the retaining member; and releasably securing the further flexible blade to the tool head by flexing the further flexible blade around the retaining member and releasably connecting the retaining member to the tool head with the further flexible blade member engaged against the tool head, with the further flexible blade member engaged against the tool head such that the further flexible blade member forms first and second flexible blade portions projecting from the tool head and extending along a direction corresponding to the length of the tool head with the first blade portion of the further flexible blade member spaced apart from the second blade portion of the further flexible blade member along a direction corresponding to the width of the tool head with the retaining member disposed between the first and second blade portions of the further flexible blade member and spacing apart the first and second blade portions of the further flexible blade member in the direction corresponding to the width of the tool head, wherein the flexible blade comprising 
Buss, however, teaches providing a further flexible blade member (Buss teaches the squeegee accessory may be easily attached to a vacuum hose, easily disassembled to replace individual parts, and/or may be combined with an additional cleaning accessory; Paragraph [0005]); removing the flexible blade (50) from the tool head (18) by removing the retaining member (46); and releasably securing the further flexible blade (replaced blade) to the tool head (18) by flexing the further flexible blade (replaced blade; Paragraph [0005]) around the retaining member (46) and releasably connecting the retaining member (46) to the tool head (18) with the further flexible blade member (Replaced blade; Paragraph [0005]) engaged against the tool head (18; Paragraph [0045]) with the further flexible blade member (replaceable blade) engaged against the tool head (18) such that the further flexible blade member (replaceable blade) forms first (100a) and second (110b) flexible blade portions projecting from the tool head (18) and extending along a direction corresponding to the length of the tool head (18; Fig. 8) with the first blade portion of the further flexible blade member (100a) spaced apart from the second blade portion of the further flexible blade member (110b) along a direction corresponding to the width of the tool head (18) with the retaining member (54) disposed between the first (100a) and second (100b) blade portions of the further flexible blade member and spacing apart the first and second blade portions of the further flexible blade member in the direction corresponding to the width of the tool head (18; Fig. 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weaver to explicitly teach providing a further flexible blade member; removing the flexible blade from the tool head by removing the retaining member; and releasably securing the further flexible blade to the tool head by flexing the further flexible blade around the retaining member and releasably connecting the retaining member to the tool head with the further flexible blade member engaged against the tool head, as taught by Buss, to provide a device with the capability of individually replacing components as they are worn, thus saving costs in manufacturing whole units.
Weaver, further, does not teach the tool head having first and second end walls, the first and second end walls being orthogonal to the front and rear sides, the front side, rear side, first end wall, and 
Gavney further teaches the flexible blade member (315) comprises polyurethane (Paragraph [0048]), having a Shore hardness of between 46 and 54 on the Shore A durometer scale (Paragraph [0013]), the flexible blade member having a thickness of between about two millimeters and about four millimeters (Paragraph [0013]).  

    PNG
    media_image4.png
    391
    494
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolhead of Weaver to further include the flexible blade member has a Shore hardness of between 46 and 54 on the Shore A durometer scale, as taught by Gavney, to provide a device that is relatively cheap to produce but also sturdy, thus providing a cost effective yet efficient cleaning device.
Regarding Claims 27 and 28, Weaver, as modified, teaches all of the elements of claims 21 and 24 as discussed above.
Weaver does not explicitly teach the method further comprising dragging the tool head across a target surface in a manner to engage the target surface with the first and second blade portions of the flexible blade member and remove unwanted particles from the target surface with the first and second blade portions of the flexible blade member.  
Gavney, however, teaches, the method further comprising dragging the tool head across a target surface in a manner to engage the target surface with the first and second blade portions of the flexible 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolhead of Weaver to further include dragging the tool head across a target surface in a manner to engage the target surface with the first and second blade portions of the flexible blade member and remove unwanted particles from the target surface with the first and second blade portions of the flexible blade member, as taught by Gavney, since the purpose of the squeegee of Weaver is to clean a surface.

Claims 7, 18 and 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. Patent Publication 2018/0070790 A1) in view of Bore et al. (U.S. Patent No. 5,377,382).
Regarding Claim 7, Weaver teaches all of the elements of claim 6 as discussed above.
Although Weaver teaches the detailing tool comprising guide posts and aligning holes, Weaver teaches the aligning holes in the tool head and the posts in the retaining member, Weaver fails to teach wherein the retaining member comprises a plurality of aligning holes adapted and configured to receive the plurality of guide posts.  
Bores, however, teaches the retaining member (134) comprises a plurality of aligning holes (center section bores, 212a – f) adapted and configured to receive the plurality of guide posts (connectors, 178a, 86, 196a, 196b, 114 and 178b; Figs. 2 and 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolhead of Weaver to further include the retaining member comprises a plurality of aligning holes adapted and configured to receive the plurality of guide posts which would involve reversing the location of the plurality of aligning holes to alternately be on the retaining member, and the guide posts to be located on the tool head, as taught by Bore, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding Claim 18, Weaver teaches all of the elements of claim 17 as discussed above.

Bores, however, teaches the retaining member (134) comprises a plurality of aligning holes (center section bores, 212a – f) adapted and configured to receive the plurality of guide posts (connectors, 178a, 86, 196a, 196b, 114 and 178b; Figs. 2 and 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolhead of Weaver to further include the retaining member comprises a plurality of aligning holes adapted and configured to receive the plurality of guide posts which would involve reversing the location of the plurality of aligning holes to alternately be on the retaining member, and the guide posts to be located on the tool head, as taught by Bore, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding Claim 24, Weaver teaches all of the elements of claim 23 as discussed above.
Weaver further teaches the method wherein - 14 -the tool head (Annotated Fig. 3) has a plurality of guide posts (70, 125) extending downwardly from the tool head (Annotated Fig. 3) within the cavity (40; in an assembled state, the posts are secured into the tool head using fastening structures, 100, thus the posts would extend downwardly from the tool head as shown in Fig. 1).  
Although Weaver teaches the method wherein the detailing tool comprising guide posts and aligning holes, Weaver teaches the aligning holes in the tool head and the posts in the retaining member, Weaver fails to teach a method in accordance wherein: the retaining member has a plurality of aligning holes adapted and configured to receive the plurality of guide posts; and the step of releasably securing the flexible blade to the tool head includes aligning the guide posts with the plurality of aligning holes of the retaining member.  
Bores, however, teaches the retaining member (134) has a plurality of aligning holes (center section bores, 212a – f) adapted and configured to receive the plurality of guide posts (connectors, 178a, 86, 196a, 196b, 114 and 178b; Figs. 2 and 3) and the step of releasably securing the flexible blade (138, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the toolhead of Weaver to further include the retaining member comprises a plurality of aligning holes adapted and configured to receive the plurality of guide posts which would involve reversing the location of the plurality of aligning holes to alternately be on the retaining member, and the guide posts to be located on the tool head, as taught by Bore, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding Claim 25, Weaver, as modified, teaches the method wherein: the flexible blade member (85) comprises a plurality of aligning holes (Paragraph [0034]) adapted and configured to receive the plurality of guide posts (125); and the step of releasably securing the flexible blade (85) to the tool head (Annotated Fig. 3) includes aligning the guide posts (125) with the plurality of aligning holes of the flexible blade member (Paragraph [0034]).  

Response to Arguments
Applicant's arguments filed May 14, 2021 with respects to rejected claims1 – 3, 5 – 9, 11 – 15 and 17 – 26 under 35 USC 102 and 103 have been fully considered but they are persuasive; therefore the rejection has been withdrawn.
Although weaver teaches a tool head, the reference fails to teach first and second end walls as required by amended claims 1, 14 and 24.
Applicant's arguments filed May 14, 2021 with respects to amended claims 1, 6 – 9, 14, 17 – 18, 21 and 24 – 28 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection has been made in view of Thomas. Weaver remains applicable to teaching the structural elements of the instant application.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.                                                                                                                                                                                                   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723